 In the Matter Of WESTINGHOUSE ELECTRIC & MANUFACTURING COM-PANY, LOUISVILLE ORDNANCE DIVISIONandINTERNATIONAL ASSO-CIATION OF MACHINISTS, LOCAL LODGE 681,Case No. R-3394.-Decided January 17,194,0Jurisdiction:armament apparatus manufacturing industry; plant owned by theUnited States Navy Department and operated on its behalf by the Companyunder a lease agreement.Investigation and Certification of Representatives:existence of question : re-fusal to accord union recognition until certified by the Board ; conflictingclaims of rival representatives ; organization which made no showing of rep-resentation, but which based its claim of interest on contracts with the Com-pany covering employees at its other plants, not accorded place on ballot ;immediate election ordered notwithstanding stipulation that Board mightcertify petitioner on the basis of evidence in the record and despite one ofthe union's objections that no election should be held and petition should bedismissed because plant is operating with less than one-fourth of its antici-pated staff ; since expansion of plant is anticipated in a comparatively shorttime Board will entertain a new petition if filed less than one year from anycertification in this proceeding, should it be satisfied under circumstances thenshowing, that a question concerning representation exists.Unit Appropriate for CollectiveBargaining:allproduction and maintenanceemployees at the Louisville, Kentucky, plant of the Company, including groupleaders, but excluding executives, supervisory, and clerical employees, andwatchmen ; agreement as toMr. Harold M. Weston,for the Board.Mr. William E. Miller,of Pittsburgh, Pa., for the Company.Mr. Paul R. Hutchings,ofWashington, D. C., for the I. A. M.Mr. Fred Haug,of Sharon, Pa., andMr.William Sentner,of St.Louis, Mo., for the U. E. R. M.Mr. Robert R. Hendricks,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn September 9, 1941, International Association of Machinists,Local Lodge 681, herein called the I. A. M., filed with the RegionalDirector for the Ninth Region (Cincinnati; Ohio) a petition alleging38 N. L. R. B, No. 82.412 WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY 413that a question affecting commerce had arisen concerning the repre-sentation of employees of the Louisville Ordnance Division, Louis-ville,Kentucky, operated by Westinghouse Electric & ManufacturingCompany, Pittsburgh, Pennsylvania, herein called the Company,' andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On November 5, 1941, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act, and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.On November 5; 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon,the Company andthe I. A. M.Pursuant to notice, a hearing was held on November 14,1941, at Louisville,. Kentucky, before 'Josef L. Hektoen, the TrialExaminer duly designated by the Chief Trial Examiner.Duringthe course of the hearing, United Electrical, Radio & Machine Work-ers of America, affiliated with the C. I. 0., herein called the U. E.R.M., filed a written motion to intervene in the proceeding.Themotion to intervene was granted by the Trial Examiner over, theobjection of the.I. A. M.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.During the course of the hearing, theTrial Examiner made various rulings on, other motions and on ob-jections-to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.A brief filed bythe I. A. M. has been considered by the Board.With the leave ofthe Board, and pursuant to notice, a hearing for the purpose of oralargument was held before the Board, in Washington, D. C., On De-cember 2, 1941.The I. A. M. and the U. E. R. M. appeared andparticipated in the hearing; the Company appeared but did notparticipate.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe -Louisville Ordnance Division ofWestinghouse Electric &Manufacturing Company, a Pennsylvania corporation, is engaged inthemanufacture of armament apparatus, at Louisville, Kentucky.1 Incorrectly named in the petition and order directing investigation and hearing asWestinghouse Electric Mfg Co , Louisville Ordnance Division.At the hearing the petitionand order directing investigation and hearing were amended to designate the Company asWestinghouse Electric & Manufacturing Company, Louisville Ordnance Division. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile the Louisville plant, including all tools and equipment, is ownedby the United States Navy Department, it is operated by the Com-pany for, and on behalf of, the Navy Department under a leaseagreement.Approximately 90 percent of the raw materials used bythe Louisville Ordnance Division in the manufacture of armament isobtained from points without the State of Kentucky. Approximatelyall of the finished products of the plant will be shipped to points out-side the State of Kentucky.'II. THE ORGANIZATIONS INVOLVEDInternational Association of Machinists, Local Lodge 681, is a labororganization affiliated with the American Federation of Labor. Itadmits to membership employees of the Company.United Electrical, Radio R Machine Workers of America, is a labororganization affiliated with the Congress of Industrial Organizations.It admits to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn September 9, 1941, representatives of the I. A. M. requestedrecognition from the Company as the exclusive bargaining repre-sentative of the employees in the unit claimed by it to be appropriate.The Company refused torecognizethe I. A. M., until such time asitwas certified by the Board.A statement of the attorney for the Board introduced into evidenceat the hearing, and a pay-roll check statement'. prepared by the at-torney for the Board after the hearing and made a part of the recordherein, disclose that the I. A. M. represents a substantial number ofemployees in the unit alleged as appropriate.'We find that a question has arisen concerning the representationof employees at the Louisville Ordnance Division of the Company.3 Although the plant began restricted production in August 1941, and is now in produc-tion,no finished products had been turned out at the date. of hearing herein.Testimony atthe hearing disclosed that some of the units presently being manufactured and assembledat the plant require several thousand man-hours of labor to complete.4Made pursuant to a stipulation entered into between the I. A. M. and the Company atthe hearing wherein both parties agreed that the Board might certify,upon the basis of acheck of I. A. M. authorization cards against the Company's pay roll, the I. A. M. as theexclusive bargaining agent of the employees at the Louisville Ordnance Division.For rea-sons hereinafter stated, we believe that the question concerning representation which wehereinafter find to have arisen, can best be resolved by the holding of an election by secretballot.6The Board attorney's statement in the record shows that the I. A. M. submitted 175authorization-for-representation cards,bearing dates ranging between August and October1941 ; that 171 of these cards bore the apparently genuine signatures of persons whosenames appeared on the Company's pay roll of October 3, 1941 ; that, as of that date, therewere 188 employees in the unit claimed by the I. A. M.The Board attorney's pay-roll checkstatement,dated November 17, 1941,shows that the I. A. M. submitted 233 authorizationcards bearing apparently genuine signatures;that 222 of these cards bore the signatures ofpersons whose names appearedon theCompany's pay roll of November 8, 1941; that theCompany's pay roll of that date listed 313 employees in the unit alleged as appropriate bythe I. A. M. WEStrI'NGHOUSIE ELECTRIC & MANUFACTURING COMPANY 415IV. THE EFFECT OF TIr -QUESTION-CONCERNING REPRESENTATION"UPON COMMERCEWe find thatthe question concerning representationwhich hasarisen, occurring in; connection with the operations of the Companydescribed in Section I above,' has a close, intimate,and substantialrelationto trade, traffic,,and ommerce among the several States andtends to lead to labor disputesburdeningand obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe I. A. M. and the Company, agreed at the hearing, and wefind, that all production and maintenance employees, including' groupleaders, but excluding -executive, supervisory, and clerical employees,and watchmen, constitute a unit appropriate for the purposes ofcollective bargaining.sWe also find that said unit will insure toemployees of _the Company the full benefit of their right to, self-organization and -to collective bargaining and otherwise will effec-tuate the policies of the Act.,VI.THE DETERMINATION OF REPRESENTATIVES -It appears from the record herein that the Louisville OrdnanceDivision of the Company, while in actual production'and employing,as of the date of hearing, some 313 production and maintenance em-ployees, has not reached the peak of its planned expansion.' Inthis respect the circumstances surrounding this proceeding are almostidentical to -the circumstances presented in the proceeding involvingthe petition of the I. A. M. for an investigation and certification ofrepresentatives at the Canton. Ohio, ordnance plant operated by theCompany .8As in that proceeding, the U..E. R. M. herein- contends that thepetition should be dismissed and no election be directed on, theground that a certification at the present time-when the ' plant isoperating with but twenty percent of the working staff expected tobe necessary-would be premature in' that the large number ofworkers who are expected to be employed within tlie^next year willwhile the U. E. R M claimed tliat all hourly rated employees constitute the appropuatcunit, it admitted at the hearing that the unit claimed by it is substantially the same as thatagreed upon by the I, A M and the CompanyItwas disclosed at the hearing that while restricted production at the Louisville Ord-nance Division did not begin until August 1941, that it is now in production.The severalbuildings presently comprising the plant are now practically completed and, at the date ofthe hearing, 313 production and maintenance employees were engaged in work at the plantThe'plant expects to have a working personnel of 350'to 400 production and maintenanceemployees by January -1942A full personnel of about 1;200 men is planned by August orSeptember 1942 - The Navy Department has, under consideration, tentative plans callingfor the erection of two more buildings and the employment of an additional 500'to 600 inert8Matter of TVestinghouse'Electric & Manufacturing CompanyandInternational Associa-tion of Machinists, Local 804,38 N L R B 404 416DECISIONS OF NATIONALLABOR RELATIONS BOARDhave no voice in the choice of their representative.For the reasonsstated in the Canton case, we shall, since the Louisville plant is inactual production and a substantial number of employees are pres-ently on,the pay roll, proceed with an immediate determination ofrepresentatives.As explained in that case, we shall entertain a newpetition for an investigation and certification of representatives atany time following issuance of any certification in this proceeding,providing we are satisfied, under all the circumstances then 'shown(including proof that there has been a substantial increase in thenumber of employees at the Louisville Ordnance Division of theCompany, and that the petitioner represents a substantial numberof employees), that a question concerning representation affectingcommerce has arisen.The U. E. R. M., although it participated in the hearing, offeredno documentary evidence to show that it represented any of theemployees at the Louisville Ordnance Division.9The U. E. R. M.based its claim of interest in this proceeding, primarily, on thegrounds that it has contractual relations with the Company coveringnumerous employees at its other plants; that it has been certifiedby the Board in those plants; and that it has an understanding withthe Company relating to the transfer of U. E. R. M. members em-ployed in the Mansfield and other non-defense plants of the Com-pany to both the Louisville and Canton ordnance plants.'0Thereis no evidence in the record that the U. E. R. M. has any contractwith the Company relating to the employees in the Louisville Ord-nance Division, or with any plant of the Company providing for thetransfer of U. E. R. M. employees to the Louisville plant.We donot consider that the circumstances above stated establish that theU. E. R. M. has a sufficient interest in this proceeding, in the absenceof a showing of representation, to, entitle it to be placed on theballot in the election directed below."Although the Company and the I. A. M. stipulated at the hearingthat the Board might certify the I. A. M. as the exclusive representa-tive of the employees in the appropriate unit on the basis of theevidence in the record, we believe that the question concerning representation which has arisen can best be resolved by the holding ofan election by secret ballot. In accordance with our usual practicewe shall direct that the employees at the Louisville Ordnance Divi-sion, Louisville, Kentucky, operated by the Company eligible to votein the election shall be those in the appropriate unit who were em-The U. E R. M admittedat the,hearingthat it hadno present membership in the plant.ioAt the hearingthe manager of the Louisville Ordnance Division testified that he knewof no agreementbetween the Company andthe U. E. R M concerning the transfer of menfrom otherCompanyplants, including Mansfield,to the Louisville Ordnance Division.11 SeeMatterofWestinghouse Electric h Manaefgctvring CompanyandInternationalAssociation of Machinists,Local 804, supra,and the cases cited therein. WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY 417ployed during the pay-roll period immediately preceding the dateof the Direction of Election herein, subject to the limitations and,additions set forth in- the Direction.Upon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following=CONCLUSIONSOFLAW1.sentation of the employees 'at' 'the Louisville Ordnance Division,Louisville,Kentucky, operated by Westinghouse Electric &--Manu-facturing Company, within the meaning of Section 9 (c) and-Section2 (6) and (7) of the Act.2.All production and maintenance employees of the Companyat the Louisville Ordnance Division, operated by it, including groupleaders, hut excluding executive, supervisory, and clerical employeesand watchmen, constitute a unit' appropriate for, the purposes ofcollective bargaining within the meaning of Section 9 (b); of, the Act.DIRECTION OF ELECTIONBy virtue-of and pursuant to the power vested in the. NationalLabor Relations Board by Section. 9 - (c) of the National- LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by.the Boardto ascertain representatives for the purposes of collective bargainingwithPennsylvania, at the Louisville Ordnance Division,, operated by it, anelection by secret ballot shall be conducted' as early as possible, butnot later than thirty (30) days from the date of this Direction- ofElection, under the direction and supervision of the Regional Directorfor the Ninth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9— of saidRules and Regulations, among all maintenance and production em-ployees, including group leaders, of the Company, at the LouisvilleOrdnance Division operated by it, who were employed during thepay-roll period immediately preceding the date of this Direction,including employees who did not work during such pay-roll periodbecause they were ill or on vacation or in the active military serviceor training of the United States, or temporarily laid off, but exclud-ing executive, supervisory, and clerical employees and watchmen,and those employees who have since quit or been discharged forcause, to determine whether or not they desire to be represented bythe International Association of Machinists, Local Lodge 681, affili-ated with the A. F. of L., for the purposes of collective bargaining.438861-42-vol. 38-28 In the Matter Of WESTINGHOUSE 'ELECTRIC & MANUFACTURING COM-PANY, LOUISVILLE ORDNANCE DIVISIONandINTERNATIONAL ASSOCIA-TION OF MACHINISTS, LOCAL LODGE 681Case No. R-3294AMENDMENT TO DIRECTION OF ELECTIONJanuary SO, 1942On' January 17, 1942, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.'On January 23, 1942, the Board wasadvised by the International Association of Machinists, herein calledthe I. A. M., that subsequent to the filing of the petition herein,the I. A. M' had chartered a new lodge "for all eligible employeesworking at the Louisville Ordnance Division" of Westinghouse Elec-tric & Manufacturing Company, Louisville, Kentucky.At the sametime the I. A. M. moved that the Board amend the Direction ofElection herein so as to substitute the name of the new lodge, which isknown as Local Lodge 830, for Local Lodge 681, the lodge in whosename the petition herein was filed.2The motion is hereby -granted and the Direction of Election ishereby amended by striking out the words "International Associationof Machinists, Local Lodge 681, affiliated with the A. F. of L." andsubstitutingtherefor the words "InternationalAssociationofMachinists, Local Lodge 830, affiliated with the A. F. of L."138 N L R.B. 412. '2 Lodge 681 is the general lodge of the I. A. M. in the City of Louisville38 N. L.B. B., No. 82a418